DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This Office Action is in response to the remarks and amendments filed on January 18th 2022. The objections to the specification have been withdrawn. The 35 USC 112 rejection and the 112(f) interpretation have been withdrawn. Claims 1, 3-10 remain pending for consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kaiserman et al. (US 20190231106, herein after referred to as Kaiserman) in view of Choi et al. (US. 20180274825 A1, herein after referred to as Choi) in view of Lee et al. (EP. 1856463 B1, herein after referred to as Lee) and in further view of Mamemoto et al. (JP. 2006200785 A, herein after referred to as Mamemoto).
Regarding claim 1, Kaiserman teaches A storage system for a house entrance (paragraph [0002]), the storage system comprising: an entrance refrigerator (third cavity 715 Fig. 7) comprising: a cabinet (see below annotated Fig. of Kaiserman) including: a front opening (surface 960 Fig. 9A); a side opening adjacent to the front opening (Figs. 9A-9B and paragraph [0061]); and an interior space (interior cavity 950 Fig. 9C), wherein the cabinet is configured to be embedded (paragraph [0035]) in an outer wall (exterior wall 206 Fig. 2) partitioning an indoor area and an outdoor area (interior space 250 and exterior space 252 Fig. 2) to receive one or 

    PNG
    media_image1.png
    615
    490
    media_image1.png
    Greyscale


However, Applicant has not disclosed that having a first storage positioned above the entrance refrigerator does anything more than produce the predictable result of providing a storage compartment. Since it has been held that mere rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI. C, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the first storage compartment of Kaiserman and meet the claimed limitations in order to provide the predictable results of providing a storage compartment.
Kaiserman teaches the invention as described above but fails to explicitly teach a cold air supply module including: an endothermic surface positioned in a cold air generating compartment to absorb heat from air in the interior space of the cabinet, the cold air generating compartment being at a rear of the interior space and including an intake grille and a discharge grille; and an exothermic surface mounted at a rear surface of the cabinet and exposed to the indoor area to dissipate heat to the air in the indoor area; a guide plate partitioning the interior space into a storage compartment at a front of the interior space.
However, Choi teaches cold air supply module (thermoelectric module 3 Fig. 5) including: an endothermic surface (cooling sink 32 Fig. 5) positioned in a cold air generating compartment (Channel S1 Fig.16) to absorb heat from air in the interior space of the cabinet (paragraphs [0083] and [0090]), the cold air generating compartment (Channel S1 Fig. 16) being at a rear of the interior space (Fig. 16) and including an intake grille (intake hole 44 Fig. 15) and a discharge grille (ejection holes 45 and 46 Fig. 15); and an exothermic surface (heat sink 33 Fig. 6) mounted at a rear surface of the cabinet (Fig. 16) and exposed to the indoor area to dissipate 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the storage system of Kaiserman to include a cold air supply module including: an endothermic surface positioned in a cold air generating compartment to absorb heat from air in the interior space of the cabinet, the cold air generating compartment being at a rear of the interior space and including an intake grille and a discharge grille; and an exothermic surface mounted at a rear surface of the cabinet and exposed to the indoor area to dissipate heat to the air in the indoor area; a guide plate partitioning the interior space into a storage compartment at a front of the interior space in view of the teachings of Choi to provide efficient cooling for the cabinet.
The combined teachings teach the invention as described above but fail to explicitly teach a guide duct connecting a front surface of the guide plate to a bottom of the interior space; and a supply duct extending to fluidly connect the cabinet; and the second storage compartment to supply cold air from the cabinet to the second storage compartment, wherein a first end of the guide duct is connected to at least a part of the discharge grille and a second end of the guide duct is connected to the supply duct, the first end of the guide duct being opposite to the second end of the guide duct.
However, Lee teaches a guide duct (main duct 611 Fig. 12) connecting a front surface of the guide plate (liner 530, inlet 501a, and outlet 501b Figs. 6 and 12) to a bottom of the interior space (barrier 210 Fig. 7); and a supply duct (connecting duct 612 Fig. 12) extending to fluidly connect the cabinet (freezing compartment 300 Fig. 3) and the second storage compartment (ice 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the storage system of the combined teachings to include a guide duct connecting a front surface of the guide plate to a bottom of the interior space; and a supply duct extending to fluidly connect the cabinet; and the second storage compartment to supply cold air from the cabinet to the second storage compartment, wherein a first end of the guide duct is connected to at least a part of the discharge grille and a second end of the guide duct is connected to the supply duct, the first end of the guide duct being opposite to the second end of the guide duct in view of the teachings of Lee to allow for a part of the cold air generated by the entrance refrigerator to flow into the second storage compartment.
The combined teachings teach the invention as described above but fail to explicitly teach wherein the storage system further comprises an intake duct passing through the second exterior bottom portion, and having a first end which is in communication with the first storage compartment and a second end which is exposed to the indoor area, and wherein the second end of the intake duct is positioned directly above the exothermic surface to allow heat emitted from the exothermic surface to be introduced into the intake duct.
However, Mamemoto teaches wherein the storage system (box body 7 Fig. 1) further comprises an intake duct (see below annotated Fig. of Mamemoto) passing through the second 

    PNG
    media_image2.png
    430
    804
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the storage system of the combined teachings to include a storage system further comprising an intake duct passing through the second exterior bottom portion, and having a first end which is in communication with the first storage compartment and a second end which is exposed to the indoor area, and wherein the second end of the intake duct is positioned directly above the exothermic surface to allow heat emitted from the exothermic surface to be introduced 
The combined teachings teach the invention as described above but fail to explicitly teach wherein a length of the first storage in a front-rear direction is greater than a length of the cabinet, such that an exterior bottom surface of the first storage is divided into a first exterior bottom portion contacting an upper surface of the cabinet and a second exterior bottom portion spaced from the upper surface of the cabinet and extending past the rear surface of the cabinet to be exposed to the indoor area.
However, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143(I)(E).
In the instant case, and as per (1), one of ordinary skill in the art would recognize the teachings of Kaiserman regarding space of the first storage compartment. In essence, Kaiserman considers various placements of the storage compartments. As per (2), based on the above . As per (4), one of ordinary skill in the art would recognize that choosing a spacing of compartments can be done as a matter of routine optimization, in order to achieve a configuration of the flow separating with enhanced durability and resilience.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Kaiserman and to have modified them by having a length of the first storage in a front-rear direction greater than a length of the cabinet, such that an exterior bottom surface of the first storage is divided into a first exterior bottom portion contacting an upper surface of the cabinet and a second exterior bottom portion spaced from the upper surface of the cabinet and extending past the rear surface of the cabinet to be exposed to the indoor area, as a matter of choosing a finite number of predictable solutions, in order to achieve a desired level of durability and resilience, without yielding unpredictable results. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify the combined teachings, by having a length of the first storage in a front-rear direction greater than a length of . 
Claims 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiserman in view of Choi, in view of Lee, in view of Mamemoto, and in further view of Shin et al. (US. 20130276465 A1, herein after referred to as Shin).
Regarding claim 3, the combined teachings teach the invention as described above but fail to explicitly teach a supply duct damper rotatably mounted in the supply duct and configured to selectively open and close the supply duct.
However, Shin teaches a supply duct damper (a damper 152a in Figure 2) rotatably mounted in the supply duct (supply duct 152 Fig. 2) and configured to selectively open and close the supply duct (paragraph [0052]) to stop the flow of cold air to the compartment when a desired temperature has been reached.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the storage system of the combined teachings to include a supply duct damper rotatably mounted in the supply duct and configured to selectively open and close the supply duct in view of the teachings of Shin to stop the flow of cold air to the compartment when a desired temperature has been reached.
Regarding claim 4, the combined teachings teach the invention as described above but fail to explicitly teach further comprising an intake duct damper provided inside the intake duct wherein the intake duct damper is configured to selectively open and close the intake duct.
However, Shin teaches further comprising an intake duct damper (paragraph [0042]) provided inside the intake duct (return duct 153 Fig. 2) wherein the intake duct damper is configured to selectively open and close the intake duct (in paragraph [0042]) to control the flow of air in the intake duct.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the storage system of the combined teachings to include an intake duct damper provided inside the intake duct wherein the intake duct damper is configured to selectively open and close the intake duct in view of the teachings of Shin to control the flow of air in the intake duct.
Regarding claim 5, the combined teachings teach a fan housing positioned (see below annotated Fig. of Mamemoto) at the first storage compartment (storage space 8 Fig. 1 of Mamemoto) corresponding to the first end of the intake duct (see below annotated Fig. of Mamemoto); and an intake fan (fan 12 Fig. 1 of Mamemoto) positioned in the fan housing to pull air heated from the exothermic surface (first heat exchanger 2 Fig. 1 and paragraph [038] of Mamemoto).

    PNG
    media_image3.png
    359
    612
    media_image3.png
    Greyscale

The combined teachings teach the invention as described above but fails to explicitly teach a fan housing positioned at a bottom surface of the first storage compartment.
However, Applicant has not disclosed that having a fan housing positioned at a bottom surface of the first storage compartment does anything more than produce the predictable result of pulling heated air into the first storage compartment. Since it has been held that mere rearrangement of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI. C, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify the storage system of the combined teachings and meet the claimed limitations in order to provide the predictable results of providing heated air into the first storage compartment.
Regarding claim 6, the combined teachings teach wherein the cold air supply module (thermoelectric module 40 Fig. 4 of Shin) further includes: a thermoelectric element (thermoelectric device 41 Fig. 4 of Shin) including the endothermic surface (heat absorbing part 43 Fig. 4 of Shin) and the exothermic surface (heat radiating part 44 Fig. 4 of Shin); a cold sink (heat sink 431 Fig. 4 of Shin) attached to the endothermic surface of the thermoelectric element; 
Regarding claim 7, the combined teachings teach an exhaust duct (return duct 620 Fig. 3 of Lee) mounted at the second exterior bottom portion (see below annotated Fig. of Lee) of the first storage (refrigerating compartment 200 Fig. 6 of Lee), the exhaust duct being spaced apart in a lateral direction from the intake duct (intake duct 610 laterally spaced from return duct 620 in Figure 4 of Lee); and an exhaust duct damper positioned in the exhaust duct and configured to selectively open and close the exhaust duct (a damper disposed in the supply and return ducts in paragraph [0042] of Shin).

    PNG
    media_image4.png
    566
    830
    media_image4.png
    Greyscale

Regarding claim 8, the combined teachings teach a heat dissipation cover (heat dissipation cover 8 in Figure 18 of Choi) configured to cover the heat sink; and a heat guide (a rear dissipated-heat flow channel 91 in Figure 16 and in paragraph [0061 of Choi]) extending 
Regarding claim 9, the combined teachings teach a heat guide (a rear dissipated-heat flow channel 91 of Figure 16 of Choi) extending from the upper surface of the heat dissipation cover to the intake duct.
Regarding claim 10, the combined teachings teach the invention as described above but fail to explicitly teach further comprising: a return duct extending between a bottom of the cabinet and an upper surface of the second storage; and a return duct damper positioned in the return duct and configured to selectively open and close the return duct.
However, Shin teaches a return duct (return duct 153 Fig. 2 of Shin) extending between a bottom of the cabinet (barrier 11 Fig. 2 of Shin) and an upper surface of the second storage (freezing compartment 13 Fig. 2 of Shin); and a return duct damper positioned in the return duct and configured to selectively open and close the return duct (a damper disposed in the supply and return ducts in paragraph [0042] of Shin) to allow air to flow out of the second storage compartment and to also provide means for controlling that airflow.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the storage system of the combined teachings to include a return duct extending between a bottom of the cabinet and an upper surface of the second storage; and a return duct damper positioned in the return duct and configured to selectively open and close the return duct in view of the teachings of Shin to allow air to flow out of the second storage compartment and to also provide means for controlling that airflow.

Response to Amendment
Applicant's arguments filed in the reply have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  For clarity, Kaiserman has been established in the rejection as the primary reference to teach a storage system for a house entrance comprising an entrance refrigerator and two storage compartments.  In other words, the teachings of Choi and Mamemoto have been relied upon for making it obvious to modify the system of Kaiserman to have more features. MPEP 2123 states "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned" Section 2123 goes on to state "A reference may be relied upon for all that it would have reasonable suggestion to one having ordinary skill in the art". Choi has been relied upon for making obvious an endothermic surface positioned in a cold air generating compartment to absorb heat from air in the interior space of the cabinet and an exothermic surface mounted at a rear surface of the cabinet and exposed to the indoor area to dissipate heat to the air in the indoor area as claimed. Likewise, Mamemoto has 
In response to applicant’s arguments (page 7, lines 4-9) that the reference does not teach a first storage having an exterior bottom surface that includes a first exterior bottom potion contacting an upper surface of the cabinet and a second exterior bottom portion extending past the rear surface of the cabinet to be exposed to an indoor area, the Examiner agrees. However, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever 
In the instant case, and as per (1), one of ordinary skill in the art would recognize the teachings of Kaiserman regarding space of the first storage compartment. In essence, Kaiserman considers various placements of the storage compartments. As per (2), based on the above teachings, one of ordinary skill in the art would recognize that the storage compartments can only be arranged in a finite combination as follows: (A) evenly stacked or (B) offset. As per (3), one of ordinary skill in the art would recognize that changing the spacing of the storage compartment will not change the principles of operation of the prior art, nor would it render the prior art inoperable for its intended purpose, since goods placed in the compartments in the prior art of Kaiserman will continue to operate regardless of the spacing of the compartments. In other words, modifying the prior art to achieve any of the aforementioned combinations of (A), and (B) can be done with a reasonable expectation of success. This is supported by the fact that Kaiserman considers the use of stackable compartments. As per (4), one of ordinary skill in the art would recognize that choosing a spacing of compartments can be done as a matter of routine optimization, in order to achieve a configuration of the flow separating with enhanced durability and resilience.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Kaiserman and to have modified them by having a length of the first storage in a front-rear direction greater than a length of the cabinet, such that an exterior bottom surface of the first 
Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the intake duct 53 allows heat emitted from the heat dissipation cover 15 to be guided therethrough to heat the first storage 5, and the exhaust duct 55 permits air from the first storage 5 to be exhausted into the indoor area or the corresponding functions associated with the interaction between the heat dissipation cover 15 and the intake duct 53, or the exhaust duct 55 and the indoor area) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 
In response to applicant' s arguments (pages 8-9) that the references do not teach a guide plate partitioning the interior space into a storage compartment at a front of the interior space and a cold air generating compartment at a rear of the interior space, the cold air generating compartment including an intake grille and a discharge grille; and a guide duct connecting a front surf ace of the guide plate to a bottom of the interior space, and wherein a first end of the guide duct is connected to at least a part of the discharge grille and a second end of the guide duct is connected to the supply duct, the first end of the guide duct being opposite to the second end of the guide duct, the Examiner disagrees. Choi has a guide plate (fan cover 41 Fig. 15) partitioning the interior space into a storage compartment at a front of the interior space (paragraph [0136]); the cold air generating compartment (Channel S1 Fig. 16) being at a rear of the interior space (Fig. 16) and including an intake grille (intake hole 44 Fig. 15) and a discharge grille (ejection holes 45 and 46 Fig. 15). Likewise, Lee has a guide duct (main duct 611 Fig. 12) connecting a front surface of the guide plate (liner 530, inlet 501a, and outlet 501b Figs. 6 and 12) to a bottom of the interior space (barrier 210 Fig. 7); wherein a first end of the guide duct is connected to at least a part of the discharge grille (discharge grill pan 340 Fig. 12)  and a second end of the guide duct is connected to the supply duct (connecting duct Fig. 12), the first end of the guide duct being opposite to the second end of the guide .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 5:30AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMBA NMN GAYE/
Examiner, Art Unit 4116                                                                                                                                                                                            
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763